DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2, 14, 19 are objected to because of the following informalities: 
“a loop portion at one end” (line 2) should read --a loop portion-- (the limitation “at one end” should be deleted as it is redundant);
“an another portion” should read --another portion-- (the limitation --an-- should be deleted).  Appropriate correction is required.
Claims 7, 8, 17, 20 are objected to because of the following informalities: 
“and the spring the cavity” (Claims 7 and 8, line 3; Claim 17, line 4) should read --and the spring in the cavity-- (the limitation --in-- should be added);
the limitation “and as the spring is compressed and/or uncompressed” should be deleted (the limitation is unnecessary).  Appropriate correction is required.
Claims 9, 10, 20 are objected to because of the following informalities: 
the limitation “located on one side of the housing” (line 2) should be deleted (Claim 1 already defines the first opening on one end and thus defining both a side and an end for the housing is redundant);
the limitation “located on an opposite side of the housing” should be deleted (the limitation is unnecessary).  Appropriate correction is required.
Claim 13 is objected to because of the following informalities: “within opening” (line 3) should read --within the first opening--.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities: “includes portions located” (line 2) should read --includes an attachment feature-- (the specification does not provide reference character for “portions” however the drawings clearly illustrate the attachment feature being opposite to the pair of opposing flange members).  Appropriate correction is required.
Claim 20 is objected to because of the following informalities: “the cavity” (lines 4-5) should read --a cavity-- (the limitation otherwise does not have antecedent basis within the claim).  Appropriate correction is required.
Allowable Subject Matter
Claims 1-20 are allowable over the prior art of record in that no prior art of record reads on the claims or renders the claims obvious. However, some of the claims are subject to claim objections for various grammatical issues and/or issues related to matters of form as set forth above.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither discloses nor renders obvious the combination including the limitations of Claims 1 and 18.
Re 1/18, Shaw (US 2017/0043420) discloses: an assembly, comprising: a housing (17); a cable (26); a guide feature (82) secured to the cable; and a spring (fig 1), the spring contacting the housing at one end of the spring and the guide feature at an opposite end of the spring when the cable, the spring and the guide feature are installed into the housing, the spring and the guide feature inserted into a cavity of the housing and a portion of the cable is received in a first opening located at one end of the housing. However, Shaw does not disclose: the spring is positioned about the cable; the housing having an opening that allows the spring and the guide feature to be inserted into the cavity; another portion of the cable is received in a second opening located at an opposite end of the housing. There is insufficient motivation to provide Shaw with the deficient limitations because doing so would require a substantial reconstruction and redesign of Shaw.
Re 1/18, Butera (US 6,732,516) discloses: an assembly (fig 2), comprising: a housing (5); a cable (2); a guide feature (2b) secured to the cable; and a spring (13) positioned about the cable, the spring contacting the housing at one end of the spring when the cable, the spring and the guide feature are installed into the housing, the spring and the guide feature inserted into a cavity of the housing and a portion of the cable is received in a first opening located at one end of the housing. However, Butera does not disclose: the spring contacting the guide feature at an opposite end of the spring; the housing having an opening that allows the spring and the guide feature to be inserted into the cavity; another portion of the cable is received in a second opening located at an opposite end of the housing. For example, while Butera illustrates the spring (13) contacting some type of block that is disposed adjacent to the anchor (2b), this block is not disclosed as being attached to the anchor or the cable in a manner such that the block, in combination with the anchor (2b), can be interpreted as claimed guide feature. There is insufficient motivation to provide Butera with the deficient limitations because doing so would require a substantial reconstruction and redesign of Butera.
Re 1/18, Ratke (US 5,027,929) discloses: an assembly, comprising: a housing (160); a cable (44); a guide feature (173) secured to the cable; and a spring (174) positioned about the cable, the spring contacting the housing at one end of the spring when the cable, the spring and the guide feature are installed into the housing, the spring and the guide feature inserted into a cavity of the housing and a portion of the cable is received in a first opening located at one end of the housing and another portion of the cable is received in a second opening located at an opposite end of the housing (figs 4-5). However, Ratke does not disclose: the spring contacting the guide feature at an opposite end of the spring when the cable; the housing having an opening that allows the spring and the guide feature to be inserted into a cavity of the housing. For example, while Butera illustrates the spring (174) contacting the piston (162) that is disposed adjacent to the anchor (173), this piston is not disclosed as being attached to the anchor or the cable in a manner such that the piston, in combination with the anchor (173), can be interpreted as claimed guide feature. There is insufficient motivation to provide Ratke with the deficient limitations because doing so would require a substantial reconstruction and redesign of Ratke.
Re 1/18, Wozniak discloses: an assembly, comprising: a housing (16); a cable (12); a guide feature (18) secured to the cable; and a spring positioned about the cable (fig 1), the spring contacting the housing at one end of the spring and the guide feature at an opposite end of the spring when the cable, the spring and the guide feature are installed into the housing, the spring and the guide feature inserted into a cavity of the housing and a portion of the cable is received in a first opening located at one end of the housing. However, Wozniak does not disclose: the housing having an opening that allows the spring and the guide feature to be inserted into the cavity of the housing; another portion of the cable is received in a second opening located at an opposite end of the housing. For example, Wozniak discloses a separate, distinct second cable (14) disposed in the second opening located at the opposite end of the housing. There is insufficient motivation to provide Wozniak with the deficient limitations because doing so would require a substantial reconstruction and redesign of Wozniak.
Re 1/18, Tsuge (US 6,349,613) discloses: an assembly, comprising: a housing (1); a cable; a guide feature (6/7) secured to the cable; and a spring positioned about the cable (fig 1), the spring contacting the guide feature at an opposite end of the spring when the cable, the spring and the guide feature are installed into the housing, the spring and the guide feature inserted into a cavity of the housing and a portion of the cable is received in a first opening located at one end of the housing and another portion of the cable is received in a second opening located at an opposite end of the housing. However, Tsuge does not disclose: the spring contacting the housing at one end of the spring; the housing having an opening that allows the spring and the guide feature to be inserted into a cavity of the housing. For example, Tsuge discloses that manipulating member (8) is movable relative to housing (1) and thus it would be improper to interpret element (1), in combination with manipulating member (8), to be the claimed housing. There is insufficient motivation to provide Tsuge with the deficient limitations because doing so would require a substantial reconstruction and redesign of Tsuge.
Because no prior art of record discloses the claim limitations, the limitations are knowledge that is gleaned only from Applicant’s disclosure, and thus any suggestion to provide the limitation in the prior art would be based on impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298. The examiner can normally be reached Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN J MCGOVERN/Examiner, Art Unit 3656